Order entered November 18, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00856-CV

                 IN THE INTEREST OF C.S.B AND R.D.B, CHILDREN

                     On Appeal from the 255th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-11-15158

                                          ORDER
       We GRANT appellant’s November 15, 2015 unopposed motion for an extension of time

to file a brief. Appellant shall file a brief by DECEMBER 30, 2015.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE